Citation Nr: 9905938	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the 10 percent evaluation assigned for 
coccidioidomycostic meningitis in September 1996 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to May 
1988 and from January 1991 to June 1991, and was on active 
duty for training in July 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection and 
assigned the veteran a 10 percent evaluation for 
coccidioidomycostic meningitis effective July 30, 1995.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Symptoms of the veteran's coccidioidomycostic meningitis 
are not nearly constant, do not restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or wax and wane, resulting in periods of incapacitation of at 
least two but less than four weeks total duration per year.



CONCLUSION OF LAW

The September 1996 assignment of an evaluation of 10 percent 
for coccidioidomycostic meningitis was proper, and the 
criteria for an evaluation in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.20. 4.27,4.88a, 4.88b, Diagnostic Code 6399-
6354 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for a higher rating based upon an alleged 
increased severity of his service-connected disability is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Once a claimant presents a well-grounded claim the VA has a 
duty to assist him in developing facts which are pertinent to 
the claim.  In this case the Board finds that all relevant 
facts have been developed, and that all evidence necessary 
for equitable resolution of the issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.

The veteran was granted service connection for 
coccidioidomycostic meningitis by a rating decision in 
September 1996.  The RO assigned a 10 percent evaluation from 
July 30, 1995 by analogy to chronic fatigue syndrome under 
Diagnostic Code 6399-6354, based on a private hospitalization 
report showing that the veteran was admitted in August 1995 
for fungal meningitis and discharged in September 1995 after 
improvement, and on a March 1996 VA examination report 
disclosing a history of coccidioidomycosic meningitis and 
continued private treatment for symptoms controlled by 
medication.  In June 1997, the veteran filed a notice of 
disagreement with the initial evaluation assigned for his 
coccidioidomycostic meningitis.

The Board notes that during the pendency of the veteran's 
appeal, the rating criteria pertinent to systemic diseases 
were changed.  However, no substantive changes were made to 
the language of 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
pursuant to which the veteran's 10 percent evaluation is 
assigned.  That Diagnostic Code provides that a 10 percent 
evaluation is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or other signs and symptoms which wax and wane 
but result in periods of incapacitation of a least one but 
less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  A 20 percent evaluation 
requires nearly constant symptoms that restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of a least two but less than four weeks total 
duration per year.  A 40 percent evaluation is warranted when 
routine daily activities are restricted to less than 50 to 75 
percent of the pre-illness level resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  A 60 percent evaluation requires routine 
daily activities restricted to less than 50 percent, 
resulting in periods of incapacitation of at least six weeks 
a year.  A 100 percent evaluation is warranted for symptoms 
so severe as to restrict routine daily activities completely 
and which may occasionally preclude self-care.

A January 1998 opinion from Cynthia A. Gustaferro, M.D., 
indicates that she first saw the veteran in August 1995, for 
an eosinophilic meningitis subsequently diagnosed as 
coccidioides meningitis.  Shortly thereafter the veteran was 
admitted to Mt. Sinai Medical Center and it took several 
months for his spinal fluid to return to normal.  Since that 
time, he has been on medication as a prophylaxis against 
relapse.  Dr. Gustaferro indicated that the veteran's 
condition requires lifelong Diflucan suppression, and that 
his current symptoms include: exhaustion, fatigue, headaches, 
occurring three times monthly, irritability, dry skin, 
occasional nausea, occasional constipation, and diminished 
stamina. 

During a March 1998 VA examination, the veteran reported he 
was doing all right and was symptom free except for some 
headaches.  He indicated that when the weather was warm he 
felt fatigued.  He informed the examiner that he was working 
full-time as a sales representative.  On examination the 
veteran was described as well developed.  Headaches were 
reported to be relieved by aspirin.  The examiner indicated 
that the veteran denied having any easy fatigability and that 
the veteran claimed to be doing just fine.  The diagnosis 
following the examination was a history of coccidioidomycosis 
meningitis treated in August 1995, currently symptom free on 
a maintenance does of Diflucan to prevent a recurrence of 
meningitis.  The examiner concluded that the veteran was 
asymptomatic.

Based on the above evidence, the Board finds that the RO 
properly assigned the veteran an evaluation of 10 percent for 
coccidioidomycostic meningitis in September 1996.  A higher 
evaluation is not warranted under Diagnostic Code 6354 
because symptoms of the coccidioidomycostic meningitis have 
not been shown to be nearly constant, to restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or to wax and wane, resulting in periods of 
incapacitation of two or three weeks total duration per year.  
Rather, since his examination in 1996, the veteran's 
condition has been shown to be nearly asymptomatic due to 
medication; contrary to Dr. Gustaferro's opinion that the 
veteran currently has numerous symptoms, the veteran has 
admitted that he is symptom free.  

The Board has also considered whether a higher evaluation for 
the veteran's disability could possibly be assigned under 
38 C.F.R. § 4.124a, Diagnostic Code 8019 for "Meningitis, 
cerebrospinal, epidemic."  However, that Diagnostic Code 
only provides two specific ratings, a 100 percent evaluation 
for an active febrile disease and an evaluation based on 
residuals, with a minimum 10 percent evaluation.  In the 
absence of any neurological residuals in the veteran's case, 
or apparently any other ratable residuals, an evaluation 
under this Diagnostic Code does not appear to provide for a 
higher evaluation for the veteran's disability.


ORDER

The 10 percent evaluation assigned for coccidioidomycostic 
meningitis in September 1996 was proper, and an evaluation in 
excess of 10 percent is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

